Citation Nr: 0939068	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).  

2.   Entitlement to an initial compensable rating for 
bilateral hearing loss.  

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  David L. Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and N.C.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to July 1950 
and from October 1950 to August 1951.  

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2006 and September 2008 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the benefits sought on appeal.  

It is noted that at an earlier personal hearing, before a 
Decision Review Officer in January 2008, the Veteran withdrew 
from appeal the issue of service connection for residuals of 
frostbite of the lower extremities; thus, that issue is not 
for appellate consideration.  

In August 2009, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a higher rating for PTSD and 
entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below.  


FINDING OF FACT

Since service connection was established, the Veteran's 
bilateral hearing loss is manifested by the following acuity 
levels on auditory testing:  II in each ear; II in the left 
ear and IV in the right ear; and III in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 510 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to the effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2005, on the underlying claim of service 
connection for hearing loss.  Where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disability, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating, following the initial grant of 
service connection.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The Veteran was afforded the opportunity for a 
personal hearing before a local hearing officer in January 
2008 and before the undersigned Acting Veterans Law Judge in 
July 2009.  The RO has obtained VA treatment records and 
private treatment reports of B.F., M.D., identified by the 
Veteran.  He has not identified any additionally available 
evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in March 2006, 
February 2008, and July 2008, specifically to evaluate the 
nature and severity of his bilateral hearing loss.  There is 
no evidence in the record dated subsequent to the VA 
examinations that show a material change in the condition to 
warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran is required to comply with the duty to assist.
Merits of Claim

The Veteran essentially contends that the current evaluation 
assigned for his hearing loss does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's bilateral hearing loss has been rated as 
noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
ever since service connection was established effective in 
November 2005.  

The record shows that the Veteran has undergone three VA 
examinations.  In March 2006, audiometric testing revealed 
the following pure tone thresholds, in decibels, at 1000, 
2000, 3000, and 4000 Hertz of 20, 30, 60, and 70, for an 
average of 45 in the left ear; and of 10, 20, 70, and 75, for 
an average of 44 in the right ear.  Speech recognition scores 
per Maryland CNC were 84 percent in each ear.  These VA 
audiometric findings reflect level II auditory acuity in the 
left ear and level II auditory acuity in the right ear.  38 
C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.

In February 2008, audiometric testing revealed the following 
pure tone thresholds, in decibels, at 1000, 2000, 3000, and 
4000 Hertz of 20, 35, 65, and 70, for an average of 48 in the 
left ear; and of 10, 15, 70, and 75, for an average of 43 in 
the right ear.  Speech recognition scores per Maryland CNC 
were 84 percent in the left ear and 72 percent in the right 
ear.  These VA audiometric findings reflect level II auditory 
acuity in the left ear and level IV auditory acuity in the 
right ear.  38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating under Table VII, Diagnostic Code 6100.

In July 2008, audiometric testing revealed the following pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 
Hertz of 20, 40, 65, and 70, for an average of 49 in the left 
ear; and of 15, 20, 70, and 70, for an average of 44 in the 
right ear.  Speech recognition scores per Maryland CNC were 
80 percent in each ear.  These VA audiometric findings 
reflect level III auditory acuity in the left ear and level 
III auditory acuity in the right ear.  38 C.F.R. § 4.85, 
Table VI.  These numeric designations in combination 
correspond to a zero percent, or noncompensable, rating under 
Table VII, Diagnostic Code 6100. 

There are no other records - VA or private - to indicate that 
the Veteran's auditory acuity levels were different than 
those reflected on the VA examination reports.  VA records 
and the Veteran's testimony indicate that he complained of 
difficulty hearing and that he wore hearing aids.  

Further, the record does not demonstrate an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86, that 
is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 
55 decibels or more, or puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

The Board concludes that from the effective date of service 
connection in November 2005, there have been no clinical 
findings to show that the Veteran's bilateral hearing loss 
meets the criteria for a compensable schedular rating.  In 
that regard, consideration has been given to "staged 
ratings" for the bilateral hearing loss over the period of 
time since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Lastly, while the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).  

It is moreover noted that the Veteran is not employed and 
that he retired many years ago due to a heart condition.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  


REMAND

In regard to the claim of entitlement to an initial higher 
rating for PTSD, the record contains conflicting medical 
reports concerning the severity of the Veteran's condition.  
For example, a VA examiner in March 2006 diagnosed PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
56, denoting moderate symptoms or moderate difficulty in 
social or occupation functioning.  

Then, in February 2008 a private clinical psychologist (S.W., 
Ph.D.) diagnosed severe PTSD, depressive disorder, and 
generalized anxiety disorder, with a GAF score of 52, 
denoting moderate symptoms or moderate functional impairment.  
She remarked that the Veteran had retired due to a heart 
condition and that his ongoing PTSD caused depression and 
anxiety.  She also furnished a statement in May 2008, opining 
that the Veteran was unemployable due to PTSD symptoms.  A VA 
examiner in July 2008, however, found that the Veteran was 
not unemployable.  He also diagnosed PTSD, but with moderate 
symptoms resulting in mild social and occupational 
impairment.  

Most recently, a private clinical psychologist (W.C., Ph.D.) 
in August 2009 diagnosed PTSD, dysthymic disorder, and a pain 
disorder, with a GAF score of 45, denoting serious symptoms 
or serious impairment in social or occupational functioning.  
He noted that psychological testing revealed a severe level 
of PTSD.  Notably, he did not review any records in 
conducting his assessment.  

The Board is of the opinion that another VA psychiatric 
examination should be conducted, particularly to reconcile 
the inconsistent findings in regard to the Veteran's PTSD.  
It is also noted, however, that the private report of August 
2009 may signal a material change in the symptomatology of 
PTSD, and if so, a reexamination is required under such 
circumstances.  38 C.F.R. § 3.327(a).

In regard to the claim of entitlement to a TDIU, a decision 
is deferred until the development of the claim of a higher 
rating for PTSD is completed.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note 
that this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is 
requested.)  Accordingly, this case is REMANDED for the 
following action:

The RO should afford the Veteran a 
psychiatric examination, to assess the 
severity of his service-connected PTSD, 
as distinguished from other diagnosed 
psychiatric disorders, if feasible, and 
to reconcile the disparate medical 
opinions in the file.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  

The examiner is asked to comment in 
particular on the divergent conclusions 
drawn by VA and private medical 
providers, including the VA examiner in 
March 2006, the private clinical 
psychologist in February 2008 and May 
2008, the VA examiner in July 2008, and 
the private clinical psychologist in 
August 2009, with regard to the severity 
of occupational and social impairment 
from the PTSD.

The examiner should also (a) comment 
generally on the functional and 
industrial impairment caused by the PTSD 
and (b) indicate whether, without 
consideration of the Veteran's advanced 
age, the PTSD results in his 
unemployability.

A rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


